Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Engelke (US 9,955007)
Regarding claim 2, Engelke teaches, a method (abstract) comprising: 
obtaining, at a device (Fig. 2, el. 41), audio captured by a local device (Fig. 2, el. 12), the device and the local device being located within the same structure (Col. 7, lines 43-53); 
directing, from the device while the audio is captured by the local device (Col. 7, lines 48-63), the audio to a transcription system (Fig. 2, el. 16, Col. 7, lines 48-63), the transcription system obtaining the audio only from the device (Fig. 2, el. 16, Col. 7, lines 48-63); 
obtaining, at the device while the audio is captured by the local device, transcript data from the transcription system (Col. 7, lines 34-42), the transcript data including a transcription of the audio generated by the transcription system; and presenting, by the device while the audio is captured by the local device, the transcription (Col. 7, lines 60-62 and Col. 6, lines 54-60: primary function of the relay is to receive a hearing user's voice signal from device 12 and transcribe that signal into text which is then returned to device 12 to be presented via display 24 to an assisted user).
Regarding claim 3, Engelke teaches, wherein the local device only directs the audio to the device (Col. 7, lines 43-53).
Regarding claim 4, Engelke teaches, wherein the device does not audible broadcast the audio (Col. 7, lines 43-53).
Regarding claim 5, Engelke teaches, wherein the local device only directs the audio to the device and the device does not audible broadcast the audio (Col. 7, lines 43-53).
Regarding claim 6, Engelke teaches, wherein the device obtains the audio from the local device via a local network that locally couples the device and the local device (Fig. 2, el. 29).
Regarding claim 7, Engelke teaches, wherein the audio is directed to the transcription system via a secondary local network (Fig. 2, el. 43) that is a different network type than the local network (IP link).
Regarding claim 8, Engelke teaches, audible broadcasting, by the device while the audio is captured by the local device, the audio (Col. 7, lines 49-50).

Regarding claim 9, a device comprising: a first network port configured to obtain audio captured by a local device, the device and the local device being located within the same structure; a second network port configured to direct, while the audio is captured by the local device, the audio to a transcription system and to obtain transcript data from the transcription system, the transcript data including a transcription of the audio generated by the transcription system and the transcription system obtaining the audio only from the device; and a display configured to present the transcription while the audio is captured by the local device (see claim 2 rejection and Fig. 2, el. 41 and port for IP connection to the transcription and another port to connected to the user device “PSTN” and the display reads on the el. 28).
	Regarding claim 10, see claim 3 rejection.
	Regarding claim 11, see claim 4 rejection.
	Regarding claim 12, see claim 5 rejection.
	Regarding claim 13, see claim 6 rejection.
	Regarding claim 14, see claim 7 rejection.
	Regarding claim 15, see claim 8 rejection.
	Regarding claim 16, see claim 2 rejection.
	Regarding claim 17, see claim 3 rejection.
	Regarding claim 18, see claim 4 rejection.
	Regarding claim 19, see claim 5 rejection.
	Regarding claim 20, see claim 6 rejection.
	Regarding claim 21, see claim 7 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652